DETAILED ACTION                                                                                                                                                                                                         
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

No new grounds of rejection are set-forth.  The following action is made Final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,465,576 (herein Grootaert) in view of EP 7,69,521 (herein Wiassics).
As to claims 1-3 and 14, Grootaert discloses a perfluoroelastomer composition (abstract and examples) comprising:
A perfluoroelastomer (referred to as a fluoroelastomer in abstract, col. 1, examples etc., however the monomers producing said fluoroelastomer are perfluoroolefins and perfluoro(vinyl alkyl) ethers and bromo perfluoromonomers, thus is 
1 to 5 parts by weight (col. 8, lines 10-30), exemplified as 1.5 pbw of a co-curative.  Grootaert specifically states (col. 4, lines 29-31) that bis-olefins of EP 769,521 (Wiassics) are suitable as co-curatives.  Wlassics discloses the same OF, specifically reading on claim 1 (abstract, page  2, lines 40-55) and claims 3-4 and 14 (examples, page 5, line 49) OF-1, wherein j=6, R1=R2=R3=R4=H).  
About 1 to 3 parts by weight (per 100 parts perfluoroelastomer) of an organic peroxide.  See col. 5, lines 1-20.  The amount is exemplified as 0.75.  See col. 10, lines 40-50.  
About 0.05 to 5 weight parts (col. 13, lines 1-10) per 100 parts perfluoroelastomer of an additive is added, specifically mentioning alkyl amines (referred to as component 2).  See abstract, col. 2, lines 15-20, col. 7, line 44 through col. 8, line 10, and examples).  Specifically exemplifying octadecyl amine (reading on claim 2), which is present in 1.29 mmhr (millimoles per 100 grams of rubber (perfluoroelastomer)).  See col. 10, line 10 directed towards additive E, octadecyl amine, which is shown in table 1, example 5 and discussed in the proceeding paragraph.  The amount of 1.29 mmhr can be converted to weight parts per 100 parts of perfluoroelastomer by utilizing the molecular weight (269.5) of octadecylamine, which is deduced to be 0.348 (1.29 * 269.5 / 1000).
Further, Grootaert teaches an example with the difference that the co-curative is not a bis-olefin as claimed.  However, Grootaert teaches the bis-olefin (via Wiassics) in 
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  It is noted that there are a finite number of recognized solutions in the broader disclosure (col. 8, lines 10-31) which the broader disclosure implies yields predictable results (curing of the compositions) and one would have pursued the solutions given that they are in the broader disclosure teaches that they are suitable.  
In light of the discussion above, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to prepare any of the compositions suggested by Grootaert including ones with the bis-olefins as claimed and thereby arrive at the claimed invention.
Further, Wlassics teaches that the bis-olefins yield an improvement in processability (curing) and high thermal resistance at high temperature.  See page 1, lines 1-5 and 35-40.  Therefore, it would have been obvious to have modified the composition of Grootaert with the bis-olefin of Wlassics and thereby arrive at the claimed invention because one would want to improve curing and thermal resistance.  
As to claims 5-6 and 15-16, the bromine is present in 0.36 weight percent (see examples at col. 10, lines 19-25).  
As to claim 7, the peroxide is 2,5-dimethyl-2,5-di(tertiarybutylperoxy)hexane, which is also known as 2,5-dimethyl-2,5-bis(tertbutylperoxy)hexane (di = bis and tert is 
As to claim 8, note the examples in col. 10, lines 19-25 wherein the perfluoroelastomer comprises 66.2 mol% TFE and 33.7 mol% perfluoroethyl-vinyl ether (reading on PAVE).  
As to claim 9, the composition is fabricated and shaped into articles.  See col. 9, lines 15-50, col. 8, lines 50-60 and examples.
As to claim 10, the processed involves vulcanizing (curing) either during the processesing or in a later step of heating.  See col. 9, lines 15-50 and examples.
As to claim 11, cured articles are disclosed of the composition.  See col. 9, lines 15-50 and examples.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,465,576 (herein Grootaert) in view of EP 7,69,521 (herein Wiassics) and US 2013/0109797 (herein Fantoni).
The discussion with respect to Grootaert et al. set-forth above is incorporated herein by reference.
As to claim 12, Grootaert and Wlassics are silent on the specific OF-2, wherein E is CF2 and m is 3 to 5.
Fantoni discloses similar bis-olefins (abstract) and specifically teaches and prefers bis-olefins wherein E is CF2 and m is 3 to 5.  See paragraph [0060] to paragraph [0061].  Fantoni teaches that the bis-olefin of claim 12 is a suitable alternative to the bis-olefins of Wiassics/Grootaert.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Grootaert contains a composition that differs from the presently claimed method by the substitution of OF-1 with OF-2 (of claim 12).  Additionally, it is evident that the substituted component is known in the art, as both are taught by Fantoni.  Additionally, it is evident that a person of ordinary skill in the art could have the substituted OF-1 with OF-2 (of claim 12) (i.e. by simple substitution) and that the results of the substitution (a composition comprising a co-curative) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have the substituted the co-curative of Grootaert with the co-curative reading on claim 12 of as suggested by Fantoni, thereby arriving at the presently claimed invention.
As to claim 13, Grootaert and Wlassics are the claimed bis-olefin.
Fantoni discloses similar bis-olefins (abstract) reading on claim 13, wherein R1=R2=R3=R4=F and Z is (CF2)j, wherein j is 5  See paragraph [0059] to paragraph [0060].  Fantoni teaches that the bis-olefin of claim 13 is a suitable alternative to the bis-olefins of Wiassics/Grootaert.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the 
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have the substituted the co-curative of Grootaert with the co-curative reading on claim 13 of as suggested by Fantoni, thereby arriving at the presently claimed invention.

Double Patenting

Claim 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-20 of US Patent 10,513,593. Although the claims at issue are not identical, they are not patentably distinct from each other.  
As to claims 1, 3-4, patented claim 3 has all the limitations with the proviso that parent copending claim 1 further defines the monomers of the perfluoroelastomer.  
Nevertheless, all claim limitations are met.
As to claim 2, see patented claim 2.
As to claim 5, see patented claim 5.
As to claim 6, see patented claim 6.
As to claim 7, see patented claim 8.
As to claim 8, see patented claim 7.
As to claim 9, see patented claim 10.
As to claim 10, see patented claim 11.
As to claim 11, see patented claim 12.
As to claim 12, see patented claim 16.
As to claim 13, see patented claim 17.
As to claim 14, see patented claim 18.
As to claim 15, see patented claim 19.
As to claim 16, see patented claim 20.

Response to Arguments
Applicant’s arguments have been considered, however they are unpersuasive.  
The arguments in the response further discuss previous arguments previously made relying on the declaration filed 2/2/21 is acknowledged.  The examples filed in the specification are acknowledged.
In the declaration, applicant compares a composition with 0.25 (A1) and 4.00 (A2) bisolefin and the exemplified 1.50 (Run 2) with respect to the claimed range of 0.5 to less than 3.  Applicant also compares 4.00 (A3) organic base to 0.5 (Run 2) with respect to the claimed range of 0.1 to 3 weight parts.
Grootaert teaches the same composition with the proviso that a different coagent is utilized (e.g. TAIC) instead of the claimed bis-olefin (OF) coagent.  However, Grootaert teaches OF in a list of suitable coagents in the broader disclosure and points to Wlassics, which teaches the claimed coagent with the proviso that the amount of OF is outside the claimed range.
First, the closest prior art is Grootaert as elucidated above, which teaches the same composition (including ranges) except for the OF.  However, the results would have been expected (MPEP 716.02(a)) shown in the specification.  Specifically, Wlassics teaches that the bis-olefins yield an improvement in processability (curing) and high thermal resistance at high temperature.  See page 1, lines 1-5 and 35-40.  More specifically, Wlassics shows that the bis-olefin has an improved C-set (compression set) (e.g. example 1) over composition with TAIC (comparative example 2).  The results provided in the specification and on page 9 of the response, also show a bisolefin as compared to triallylisocyanurate (TAIC).  Therefore, the results shown in run 2 vs run 10c would have been expected and are substantially similar results demonstrated by Wlassics.
Further, assuming the closest prior art in some combination that includes Wlassics amounts of 4.0 OF, the declaration is unpersuasive.  Specifically, applicant is claiming that the claimed range of 0.5 to 3 weight parts is nonobvious over 4.0 OF because of examples that improvements at 1.5.  However, it is unclear how 1.5 shows nonobviousness over a range that goes up to 3.0.  Therefore, the evidence is not commensurate in scope with the claimed invention.  See MPEP 716.02(d).   Applicant has not shown any results at 3.0.
Applicant points to Genetics Institute LLC v. Novartis Vaccines and Diagnostics Inc., 655 F.3d 1291, 99 USPQ2d 1713 as commensurate scope must be reasonable.  However, the facts are different in the instant case.  In the instant case, applicant is claiming nonobviousness over a range but only showing one value.  The instant case closely mirrors the circumstances of In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (also see MPEP 716.02(d)), wherein data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764